Citation Nr: 1224274	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Acting Veterans Law Judge in a March 2011 videoconference hearing from the RO, but that hearing did not address the issue of entitlement to service connection for a low back disorder.  The Veteran was scheduled for another Board hearing specifically on this issue in February 2012, but he notified VA that he would not attend the scheduled hearing.  His request for a hearing on this issue is accordingly deemed to be withdrawn.  38 C.F.R. § 20.704(e).

In August 2011 and March 2012, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

The Veteran's low back disorder became manifest many years after discharge from service and is not causally or etiologically related to service.


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted, nor may service connection for arthritis of the lower back be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2007 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  A letter fulfilling Dingess requirements was sent in August 2007.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA outpatient treatment records and private treatment records.  The Veteran has been afforded a VA examination pertinent to the issue on appeal.  Virtual VA records have been reviewed.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Evidence and Analysis

The Veteran is seeking entitlement to service connection for a low back disorder.  He asserts he injured his low back during service while traveling in a military jeep.  He reported that the jeep hit a pothole, flipped over, and he was thrown into a rice patty.  The Veteran stated he had back pain immediately following the accident, but he did not seek medical treatment. 

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records were reviewed.  The Veteran's induction examination from June 1966 did not report any abnormalities.  During service, there were no complaints, symptoms, or diagnoses of a back disorder.  The discharge examination from May 1968 did not note any abnormalities.

Post-service records were reviewed.  Although the specific records were unavailable, the Veteran asserted he had surgery on his back in 1994.  See June 2009 statement.  Private records reveal an October 2006 x-ray demonstrated moderate degenerative changes at multiple levels with slight lumbar dextroscoliosis.  A January 2003 VA treatment record also diagnosed the Veteran with an epidermal inclusion cyst of the left upper back, without active infection.

The Veteran was afforded a VA examination in April 2012.  The Veteran stated he was thrown from a jeep while in the Army in 1967, but did not visit any medics at the time.  The Veteran stated that after service he was a truck driver for a lumber company and then worked in a coalmine for 24 years, including lifting and moving parts of equipment.  Additionally, the Veteran reported he had a lumbar laminectomy in 1994, but that he continues to have lower back pain.  X-rays revealed mild to moderate degenerative changes of the lumbar spine.  The Veteran was diagnosed with degenerative disc disease of the lumbosacral spine, status post laminectomy.  

The April 2012 examiner opined that the Veteran's low back disorder was less likely than not incurred in or caused by active service.  The examiner stated that service treatment records reveal no documented acute or chronic lower back disorder or a jeep accident.  The examiner stated that if the Veteran had a severe back disorder after the jeep accident in service, then he would have submitted a claim after he got out of service, not 42 years after service.  The examiner opined that the Veteran's current back disorder was more likely from his previous heavy-duty profession and degeneration due to age.  The examiner also noted that the Veteran had a lack of continuation of care after he was discharged from service. 

The Board also notes that service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  However, there is no evidence of arthritis within one year of separation from active service.  

Additionally, if the claimed condition is noted during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology, service connection for the claimed condition may be established.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). 

The Veteran's lay statements in support of his claim have been considered.  The Veteran has reported that he experienced back pain during and after service.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau, 492 F. 3d 1372.  

However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case the competent and uncontroverted medical opinion of record, in the form of the VA examination report cited above, states the Veteran does not have a current low back disorder that is etiologically related to his in-service back injury. 
 
The assertions of the Veteran as to continuity of symptomatology since service are also internally inconsistent with the April 2012 VA examination in which he reported to the examiner that his lower back pain began in the 1990s, more than 20 years after service.  Additionally, while the Veteran has submitted medical evidence and lay evidence of a continuity of symptomatology, the Board finds that the evidence is not as probative as the medical opinion received in April 2012.  As noted above, after extensive review of the claims file, the April 2012 VA examiner opined that the Veteran's current back disorder is not causally or etiologically related to his time in service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

In sum, the Veteran has shown a current low back disorder; accordingly, the first element of service connection is shown.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is required.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Because the medical opinion of record disproves a medical nexus between his accident during service and his current diagnosis, the Board finds that the evidence is against a grant of service connection.

As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 54.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


